Citation Nr: 0428999	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
osteoarthritis of the lumbar spine.  In June 2004, a hearing 
was held before the undersigned Veterans Law Judge.

A review of the record reveals that a claim for service 
connection for a back disorder was previously denied.  As 
discussed in more detail below, a 1955 rating decision 
severed service connection for a back disorder.  The 2001 
rating decision on appeal did not explicitly address whether 
new and material evidence had been submitted to reopen this 
previously denied claim.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

In June 2004, the veteran submitted a statement withdrawing 
from appeal any claims concerning his hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  In August 1955, the RO severed service connection for a 
back disorder.  The veteran was notified of that decision in 
February 1956 and did not appeal.

2.  Some of the evidence received since 1955 is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  The veteran has degenerative joint and disc disease of 
the dorso-lumbar spine, which the medical evidence indicates 
is likely due to injury during service.


CONCLUSIONS OF LAW

1.  The August 1955 rating decision that severed service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003 and 2004).

2.  New and material evidence has been received, and the 
claim for service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  The veteran is entitled to service connection for a back 
disorder, diagnosed as degenerative joint and disc disease of 
the dorso-lumbar spine.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's original claims file was apparently lost 
sometime between 1996 and 1998.  The RO apparently had the 
file when a statement of the case (SOC) was issued in October 
1996, but emails and search requests dated in 1998 reflect 
the file could not be found.  Despite attempts to locate the 
appellant's original claims file, these efforts have been 
futile.  The rebuilt claims file is now before the Board. 

Documents submitted from the veteran include a July 1996 
rating decision and October 1996 SOC, reflecting denial of 
the same claim.  The Board will use those documents, which 
cited and described evidence that is now missing.  The United 
States Court of Appeals for Veterans Claims (Court) has 
considered a situation similar to this one, where the Board 
relied on the facts recorded in prior Board decisions because 
the initial claims folder was lost.  Marciniak v. Brown, 10 
Vet. App. 198 (1997).  The Court held that in these 
circumstances, a presumption of regularity must be applied as 
to the Board's prior actions, including its findings of fact.  
Id. at 200.  It is assumed that the RO accurately recorded 
the facts as they then existed and considered all relevant 
evidence in the prior decision.  See Ashley v. Derwinski, 
2 Vet. App. 62, 64 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926) (a presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, it is 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).  The Board notes the veteran has never disputed the 
basic facts as reported by the RO.

A March 1947 rating decision granted service connection for 
back injury and weakness.  The 1996 SOC indicates the 
veteran's service medical records showed treatment in May 
1946 for complaints of pain in the region of the scapula, 
around T4.  X-rays were normal, as was physical examination.  
The veteran was determined fit for full duty.  There was 
apparently no mention of back injury or trauma.  An August 
1955 rating decision, of which the veteran was notified in 
February 1956, severed service connection for the veteran's 
back disability.  The reason for severance is not known.

In May 1996, the veteran filed a claim for service connection 
for his back condition.  An August 1995 statement from R.W. 
Springstead, M.D., indicated that the veteran relayed a 
history of back injury in 1944 with chronic problems since.  
The diagnosis was osteoarthritis or degenerative disc disease 
of the lumbar spine secondary to old injury.  A July 1996 
rating decision denied the claim.  The veteran filed a notice 
of disagreement, and a SOC was issued in October 1996.  The 
veteran has submitted a copy of a substantive appeal dated in 
July 1997, but without a date stamp, it is not known if the 
form was ever submitted to VA.  

In October 1999, the veteran resubmitted his claim and 
mentioned rebuilding his claims file.  An October 2001 letter 
from Scott Hensley, D.C., indicated that he has treated the 
veteran since 1995 for recurring back pain.  Diagnosis was 
chronic recurring lumbar strain-sprain complicated by severe 
degenerative disc and degenerative joint disease.  Dr. 
Hensley opined the veteran's present recurring condition is 
consistent with old injuries such as the one that occurred 
during service.  An October 1996 letter from Harry Jones, 
M.D., indicated, in pertinent part, that the veteran had an 
old injury to the dorso-lumbar spine, which had aggravated 
and led to the severe degenerative joint disease the veteran 
now has.  The veteran's reported history of an in-service 
injury was low back and mid dorsal pain following back strain 
from heavy lifting, with persistent pain since.  

First, as to the prior severance of service connection for a 
back condition, of which the veteran was informed in 1956, 
there is no allegation from the veteran that he appealed that 
decision and no evidence suggesting he had.  In a February 
2001 statement, he alleged never receiving notice of the 
severance of service connection.  It is clear, however, from 
his other statements that he did receive notice, but chose 
not to pursue an appeal after talking with someone at the RO.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  The 
1996 SOC indicates the veteran was notified of the decision 
to sever service connection in February 1956.  There is no 
indication correspondence was received from him within the 
appeal period.  Therefore, the August 1955 rating decision is 
final. 

The RO denied entitlement to service connection for a back 
condition in the rating decision on appeal without 
considering the preliminary issue of whether the veteran had 
submitted new and material evidence to reopen the claim.  
However, the Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection for the 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to August 1955 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The Board concludes that the veteran has now submitted 
material evidence.  Specifically, there is medical evidence 
showing treatment for a current back disability and medical 
evidence linking that disability to injury incurred during 
military service.  Assuming the credibility of this evidence, 
see Justus, supra, the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The fact that the veteran experienced back pain during 
service is established.  Although a chronic back disorder was 
not diagnosed at that time and examination was normal, a 
chronic disorder first diagnosed after service can be 
service-connected if medical opinion links it to an in-
service disease or injury.  As discussed above, there are 
opinions from Drs. Hensley, Jones, and Springstead linking 
the veteran's current degenerative disc and joint disease to 
the in-service injury he has described to these physicians.  
There are no medical opinions to the contrary.

The question, then, is whether the history related by the 
veteran is credible.  The Board finds that it is.  The 1996 
SOC indicates that service medical records showed complaints 
of dorsal (thoracic) pain, and that is part of the veteran's 
current reported history.  The veteran's service-connected 
disability was characterized in 1947 as back injury and 
weakness, which suggests there was at least some credible 
evidence at that time that a back injury had occurred, with 
resulting weakness.  The reason service connection was 
severed is not known, but the severance does not prevent the 
veteran from re-establishing service connection if otherwise 
warranted by the evidence.  In this case, there is clear 
evidence of in-service back pain, which lends credibility to 
the veteran's history of incurring a back injury, and a 
current disability that three separate medical professionals 
have linked to the in-service injury.  There is no evidence 
of a post-service injury to the back.  Cf. Hodges v. West, 13 
Vet. App. 287, 291 (2000) (because the only trauma shown in 
the record was the trauma the veteran received during 
service, then the physician's diagnosis of a post-traumatic 
condition is sufficient evidence of nexus).  There are no 
medical opinions to the contrary, and there is no basis upon 
which the Board could conclude the medical opinions are not 
persuasive, since they appear to be based on an accurate 
history.  The evidence is, at the very least, in equipoise 
regarding the veteran's claim, and he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board finds that he incurred a 
back disorder, currently diagnosed as degenerative joint and 
disc disease, as a result of his military service.



ORDER

Entitlement to service connection for a back disorder, 
diagnosed as degenerative joint and disc disease of the 
dorso-lumbar spine, is granted.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



